[nktr20191231ex1017001.jpg]
Exhibit 10.17 NEKTAR TRANSITION, SEPARATION, AND GENERAL RELEASE AGREEMENT
RECITALS This Transition, Separation, and General Release Agreement
("Agreement") is entered into as of November 13, 2019 (the "Effective Date") and
is made by and between Stephen Doberstein, Ph.D. ("Doberstein") and Nektar
Therapeutics ("Company"). WHEREAS, Doberstein and Company entered into an
Employee Agreement, dated December 10, 2009, regarding various nondisclosure,
non-solicitation and invention assignment obligations (the "Employee
Confidentiality Agreement"); WHEREAS, on September 25, 2019, Doberstein decided
to step down from his position as the Company's Senior Vice President, Research
& Development and Chief Research & Development Officer; WHEREAS, the Parties
wish to provide for Doberstein's orderly transition of his duties as the
Company's Senior Vice President, Research & Development and Chief Research &
Development Officer, and, therefore, wish to continue Doberstein's status as a
full-time employee as the Company's Chief Scientific Fellow through the
"Transition Services Term" (as defined below) and then the Parties desire that
Doberstein be available for, and, as needed, perform requested consulting
services through the "Consulting Services Term" (as defined below); NOW,
THEREFORE, in consideration of the mutual promises and respective agreements,
representations, warranties, covenants, conditions contained in this Agreement,
the parties hereby agree as follows: 1. Transition Services. (a) Transition
Services and Term. As the Company's Chief Scientific Fellow, Doberstein will
remain a full-time employee working to assist the Company in its preparation of
a potential NKTR-181 advisory committee meeting, to participate in the NKTR-181
advisory committee meeting (in the event one is held), to assist in the orderly
transition of his duties to other employees, and to perform such other tasks as
may be reasonably requested by the Company (collectively, the "Transition
Services"). Subject only to termination for gross misconduct, the term of these
Transition Services (the "Transition Services Term") shall continue from
September 25, 2019, through to the earliest of: (i) two weeks following the
conclusion of the NKTR-181 advisory committee meeting; (ii) two weeks following
the Company receiving official notice that no NKTR-181 advisory committee
meeting will be held; (iii) two weeks following NKTR-181 receiving marketing
authorization from the Food and Drug Administration, and (iv) July 31, 2020.
Notwithstanding the foregoing, Doberstein will remain (subject Confidential 1



--------------------------------------------------------------------------------



 
[nktr20191231ex1017002.jpg]
only to termination for gross misconduct) a full-time employee through at least
March 6, 2020. (b) Consideration during the Transition Services Term. During the
Transition Services Term (subject to termination for gross misconduct), the
Company will continue to pay Doberstein at the same annual base compensation
Doberstein earned immediately prior to his assumption as Chief Scientific Fellow
in accordance with the Company's normal payroll practices and be subject to the
usual and required withholdings. Accordingly, Doberstein shall be entitled to
the same rights, benefits, equity, salary, and vesting of equity awards, under
any employee benefit or compensation plan or program sponsored by Company or any
of its parent, subsidiary or affiliated entities as (as such benefit, plan or
program may be amended from time to time) that Doberstein was entitled to
immediately prior to his assumption as Chief Scientific Fellow. Doberstein will
not, however, be entitled to any further grants of performance equity awards
(e.g., grants of stock options or restricted stock units) pursuant to the 2019
performance review process (and any subsequent year's performance review
process). In the event NKTR181 receives a positive vote at a NKTR-181 Food and
Drug Administration advisory committee meeting, then (subject to termination for
gross misconduct) Doberstein shall be entitled to a cash bonus award in the
amount of one hundred fifty-four thousand, three hundred fifty dollars (which
amount corresponds to 50% of Doberstein's target annual bonus) less all
applicable withholdings and standard deductions. (c) Bonus for Transition
Services. On the date that the Transition Services Term concludes pursuant to
Section 1 (a) (the "Separation Date"), unless Doberstein has been terminated for
gross misconduct, Doberstein will be entitled to receive a bonus (the
"Transition Services Bonus") in the amount of one hundred fifty thousand dollars
($150,000.00), not grossed up and less all applicable withholdings and standard
deductions, which Transition Services Bonus is payable to Doberstein within
fifteen (15) business days. This bonus is separate from and in addition to any
cash bonus awarded pursuant to Section 1 (b). (d) RSU Vesting During the
Transition Services Term. Doberstein is the recipient of the following RSU
grants: RSU Grant No. 9812522 (granted December 13, 2016); RSU Grant No. 9812523
(granted December 13, 2016); RSU Grant No. 9813250 (granted December 15, 2017);
RSU Grant No. 9813251 (granted December 15, 2017); and RSU Grant No. 9813610
(granted December 14, 2019) (the combination of these five grants hereinafter
referred to as the "RSU Grants"). Doberstein and Company hereby agree to a
one-time modification of the vesting schedule of the RSU Grants as follows: the
RSU vesting dates of November 15, 2019, and February 15, 2020, are both modified
to March 6, 2020. For clarity, other than the preceding, one-time modification,
all other terms and vesting of the RSU Grants remain unchanged. 2. Separation
from Company and Severance Benefits. (a) Separation. Effective on the date that
the Transition Services Term concludes pursuant to Section 1 (a) (the
"Separation Date"), Doberstein's Confidential 2



--------------------------------------------------------------------------------



 
[nktr20191231ex1017003.jpg]
employment as Chief Scientific Fellow of the Company, as well as Doberstein's
employment in any other capacity for the Company or any of its affiliates, shall
terminate. In addition, with respect to stock options ("the Options") and
restricted stock units ("the RSUs") the Company previously granted to
Doberstein, Doberstein acknowledges and agrees that any such Options and any
such RSUs not vested by the Separation Date are forfeited in accordance with the
terms of the stock option and restricted stock unit agreements and related stock
option and related restricted stock unit notices and the applicable equity
incentive plan of the Company. Doberstein acknowledges and agrees that he has no
further right or benefits under any agreement to receive or acquire any security
or derivative security in or with respect to the Company or any of its
affiliates or subsidiaries. Following the Separation Date, Doberstein shall not
be authorized to transact any business on behalf of the Company or any its
affiliates or subsidiaries unless authorized to do so in writing by an officer
of the Company. (b) Severance Benefits. Provided that Doberstein complies with
all of the terms of this Agreement and duly signs and delivers to the Company a
supplemental release (the "Supplemental Release" attached hereto as Exhibit A),
the Company shall provide Doberstein with the following severance benefits (the
"Severance Benefits"): (a) the Company will make a severance payment to
Doberstein within fifteen (15) business days of the Separation Date in the
amount of nine hundred twenty-six thousand, one hundred dollars ($926, 100.00)
(the "Severance Payment") [which amount corresponds to the sum of one year of
Doberstein's annual base salary of six hundred-seventeen thousand, four hundred
dollars ($617,400.00), plus one hundred percent (100%) of Doberstein's target
incentive bonus award of fifty percent (50%) of Doberstein's annual base salary,
i.e., three hundred eight thousand, seven hundred dollars ($308,700.00)], less
all applicable withholdings and standard deductions; (b) Doberstein's Options,
to the extent outstanding and vested as of the Separation Date, will remain
exercisable for a period ending three (3) months following the conclusion of the
Consulting Services Term (defined below); and (c) provided that Doberstein
timely exercises his right to continue his health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the Company
will pay the monthly health insurance coverage fees for Doberstein and his
eligible dependents for a period commencing on the Separation Date and ending on
the later of (i) the twelve month anniversary of the Separation Date, and (ii)
March 31, 2021, subject to the proviso that in all cases the Company's
obligation to pay the monthly health insurance coverage fees shall end on the
date Doberstein becomes eligible to receive health insurance coverage from any
subsequent employer. Doberstein shall notify the Company promptly upon accepting
employment with any other person or entity, but no later than three calendar
days prior to commencing such employment, and at the same time, Doberstein shall
notify the Company whether he is eligible to receive health coverage in
connection with such employment. Doberstein acknowledges that at least certain
of the Severance Benefits represent payments that he would not otherwise be
entitled to receive, now or in the future, without entering into this Agreement,
and constitutes valuable consideration for the promises and undertakings set
forth in this Agreement. 3. Payment of Salary and Expenses. On Doberstein's
Separation Date, the Company will pay Doberstein a total of (i) all accrued and
unpaid salary, and (ii) an amount equaling his effective hourly rate multiplied
by the number of hours of accrued, but unused, paid time off [collectively, (i)
and (ii), the "Accrued Obligations"]. In the Confidential 3



--------------------------------------------------------------------------------



 
[nktr20191231ex1017004.jpg]
event that Doberstein has a negative paid time off balance, Doberstein agrees
that such amount will be deducted from the Company's payment to him of his
Accrued Obligations. Doberstein agrees that, by the Separation Date, he will
submit his final documented expense reimbursement statement reflecting all
business expenses he incurred through the Separation Date, if any, for which he
seeks reimbursement. The Company will reimburse Doberstein for these expenses
pursuant to its regular business practice. 4. Consulting Services. (a)
Consulting Services and Term. Immediately effective upon the Separation Date and
through to March 31, 2021 (the "Consulting Services Term"), and subject only to
termination for gross misconduct, Doberstein will serve as an independent
contractor to the Company to perform such other tasks as may be reasonably
requested by the Company's Chief Executive Officer or his designee (the
"Consulting Services"). Unless requested to do so by Company's Chief Executive
Officer or his designee, Doberstein will not enter or visit Company' s premises
and Doberstein is expected to provide Consulting Services from a location remote
from any of Company's premises. Generally, during the Consulting Services Term,
Doberstein is expected to be available upon reasonable notice for consultation
by phone and email during regular business hours. During the Consulting Services
Term, Doberstein will have no authority to represent the Company to third
parties or to bind the Company to any contractual obligations, whether written,
oral or implied, or represent that Doberstein has such authority, unless
authorized to do so in writing by an officer of the Company. During the
Consulting Services Term, Doberstein shall continue to abide by all of the
Company's policies and procedures in effect from time to time and perform duties
requested of Doberstein in good faith to the best of his abilities. (b)
Consideration and Fee Reimbursement during the Consulting Services Term. During
the Consulting Services Term, Company will compensate Doberstein at the rate of
two thousand dollars ($2,000.00) per month. Doberstein will bill his first 4
hours worked in any given month against the Retainer at the rate of $500 per
hour. Any time worked in any given month more than 4 hours will be billed at the
rate of $500 per hour. Any residual amount left over from the $2,000 Retainer in
any given month as a result of Doberstein working fewer than 4 hours is
non-reimbursable. In no event shall Doberstein be required to work more than 4
hours a month during the Consulting Services Term absent mutual agreement
between the Company and Doberstein. Doberstein will also be reimbursed for
reasonable out-of-pocket travel costs and other expenses that are approved in
advance by email or writing by Company's Chief Operating Officer or his
designee. All required Company travel during the Consulting Services Term shall
be billed to the Company at $250 per hour. All required air travel shall be, to
the extent available, business class. (c) Invoices. During the Consulting
Services Term and after a complete calendar month of Consulting Services,
Doberstein shall provide to the Company on or before the seventh (7th) calendar
day of the immediately following month an invoice for two thousand dollars
($2,000.00), plus $500 per hour for any hours worked over and above 4 hours. In
the event the Consulting Services Term commences on a day other than the first
of a calendar month, then the first and last invoices provided to the Company in
connection with the Consulting Services shall Confidential 4



--------------------------------------------------------------------------------



 
[nktr20191231ex1017005.jpg]
be pro-rated to correspond to the number of days in the month covered by the
Consulting Services Term. In addition, Doberstein shall provide to the Company
within seven (7) days at the end of each calendar month during the Consulting
Services Term a true and correct invoice for any approved reasonable
out-of-pocket travel costs and other expenses incurred during the prior month.
The Company shall pay each invoice within fifteen (15) business days of
receiving such invoice from Doberstein. Doberstein shall submit each invoice and
direct all communications to the Company's Vice President, Human Resources (or
such other person as delegated by Vice President, Human Resources). (d)
Independent Contractor Status. It is the express intention of Doberstein and the
Company that, during the Consulting Services Term, Doberstein shall be an
independent contractor, and shall be classified by Company as such for all
purposes, and shall not be an officer, employee, agent, joint venturer, or
partner of Company. Accordingly, Doberstein shall not be entitled to earn or
accrue during the Consulting Services Term and thereafter any rights, benefits,
equity, or salary, or vest in any equity awards, under any employee benefit or
compensation plan or program sponsored by Company or any of its parent,
subsidiary or affiliated entities at any time, including, but not limited to
health, dental, vision, 401 (k), Change of Control Severance Benefit Plan, or
other employee welfare benefits, and Doberstein shall be solely responsible for
his insurance, taxes, fees, licenses, costs, equipment, expenses, and providing
himself with office space, if necessary, to perform his duties as a consultant.
Nothing in this Agreement shall be interpreted or construed as creating or
establishing an employment relationship between Doberstein and Company at any
time after the Separation Date. Doberstein will receive a form 1099 for services
performed for the Company during the Consulting Services Term. (e) Equity
Awards. Pursuant to the applicable Equity Incentive Plan ("Equity Plans") and
the equity award notices and agreements issued to Doberstein thereunder
(collectively, the "Award Agreements"), Doberstein's right to exercise any
vested stock options shall end on the earlier of (i) three months following the
conclusion of the Consulting Services Term, or (ii) the expiration of the term
of Doberstein's stock options. Doberstein's stock options and restricted stock
units continue to remain subject to all other terms and conditions of the Award
Agreements. Other than the modification to the vesting schedule for the RSU
Grants set forth in Section 1 (d), in the event of any conflict between the
terms of the Equity Plans and Award Agreements and this Agreement, the terms of
the Equity Plans and Award Agreements will control. For purposes of Doberstein's
right to exercise any vested stock options, the Transition Services Term and the
Consulting Services Term shall together with Mr. Doberstein's employment to date
constitute Continuous Service, as that term is defined in the Equity Plans and
Award Agreements, such that pursuant to the Equity Plans and Award Agreements,
Doberstein's right to exercise any vested stock options shall end on the earlier
of (i) three months following the conclusion of the Consulting Services Term, or
(ii) the expiration of the term of Doberstein's stock options; provided that,
for the avoidance of doubt, the vesting of the RSU Grants identified in Section
4(d) shall be modified pursuant to Section 4(d). 5. Employee Acknowledgements.
Confidential 5



--------------------------------------------------------------------------------



 
[nktr20191231ex1017006.jpg]
(a) Acknowledgements and Representations. Doberstein acknowledges: (a) as of the
Effective Data, receipt of all compensation and benefits due to him through the
Effective Date as a result of services performed for the Company; (b) he has
reported to the Company any and all work-related injuries incurred during
employment; (c) the Company properly provided any leave of absence because of
his or a family member's health condition, and he has not been subjected to any
improper treatment, conduct or actions due to a request for or taking such
leave; (d) he has provided the Company with written notice of any and all
concerns regarding suspected ethical and compliance issues or violations on the
part of the Company or any Released Party; (e) he has not filed any complaints,
claims, or actions against the Company or any Released Party; and (f) he has not
raised a claim of sexual harassment or abuse with the Company. Doberstein
further represents that he will not bring any action in the future in which he
seeks to recover any damages from the Company relating to or arising from his
employment or his separation from the Company, other than an action to enforce
his rights under this Agreement. (b) Confidential Information. Doberstein shall
continue to maintain the confidentiality of all confidential and proprietary
information of Company and shall continue to comply with the continuing
obligations of the Employee Confidentiality Agreement through the Transition
Services Term, Consulting Services Term, and, as applicable, thereafter,
including, without limitation, Section 4 of the Employee Confidentiality
Agreement, which sets forth Doberstein's confidentiality obligations with
respect to Company's Confidential Information (as defined in the Employee
Confidentiality Agreement). 6. Release Provisions. (a) General Release. In
exchange for the consideration described in Sections 1 (b), 1 (c) and 2(b),
Doberstein, personally and for Doberstein's heirs, executors, administrators,
successors and assigns, hereby generally and completely release the Company and
its subsidiaries, successors, predecessors and affiliates, and its and their
respective partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, insurers, affiliates and assigns
(all of whom are referred to throughout this Agreement as "Released Parties"),
from any and all claims, demands, actions, causes of action, suits, damages,
losses, expenses, liabilities, and obligations, both known and unknown,
individually or as part of a group action, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time through the
date Doberstein signs this Agreement ("Claims"). This general release includes,
but is not limited to, to all matters in law, equity, contract, tort, or
pursuant to statute, including but not limited to any and all claims arising
under the California Constitution, California statutory and common law; Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the National Labor Relations Act; or
any other federal, state or local statute, rule, ordinance, or regulation.
Confidential 6



--------------------------------------------------------------------------------



 
[nktr20191231ex1017007.jpg]
Doberstein further agrees and acknowledges that the release provided for in this
Section 6 shall apply to all unknown and unanticipated injuries and/or damages.
Doberstein acknowledges and understands that Section 1542 of the Civil Code of
the State of California provides as follows: A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY
HIM/HER, WOULD HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE DEBTOR OR
RELEASED PARTY. Doberstein intends these consequences even as to claims for
damages that may exist as of the date this Agreement is executed that Doberstein
does not know exist and which if known, would materially affect Doberstein's
decision to execute this Agreement, regardless of whether the lack of knowledge
is the result of ignorance, oversight, error, negligence or any other cause.
Being aware of Section 1542 of the California Civil Code, Doberstein, by signing
this Agreement, expressly waives the provisions of Section 1542 of the
California Civil Code and any other similar provisions of law that may be
applicable. Notwithstanding the foregoing, this release of claims does not waive
claims for the breach of this Agreement. (b) Exclusions from General Release.
The above release does not waive claims: (i) for unemployment or workers'
compensation, (ii) for vested rights under ERISA covered employee benefit plans
as applicable on the date Doberstein signs this Agreement, (iii) that may arise
after Doberstein signs this Agreement, (iv) for indemnification under California
Labor Code section 2802, or (v) which cannot be released by private agreement.
Acknowledgement of Waiver of ADEA Claims. Doberstein acknowledges waiving and
releasing any rights under the Age Discrimination in Employment Act of 1967
("ADEA") and that this waiver and release is knowing and voluntary. Doberstein
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Doberstein acknowledges that the consideration given for this waiver
and Agreement is in addition to anything of value to which Doberstein was
already entitled. Doberstein further acknowledges notice by this writing that:
(a) Doberstein should consult with an attorney prior to executing this
Agreement; (b) Doberstein has up to twenty-one (21) calendar days within which
to consider this Agreement; (c) Doberstein has seven (7) calendar days following
Doberstein's execution of this Agreement to revoke the Agreement; (d) the ADEA
waiver in this Agreement shall not be effective until the seven (7) day
revocation period has expired; and Confidential 7



--------------------------------------------------------------------------------



 
[nktr20191231ex1017008.jpg]
nothing in this Agreement prevents or precludes Doberstein from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law; and (f) in order to revoke
this Agreement, Doberstein must deliver to Mark A Wilson's attention at the
following address a written revocation before 12:00 a.m. (midnight) p.s.t. on
the seventh calendar day following the date Doberstein signs the Agreement: Mark
A. Wilson, Esq. Nektar Therapeutics 455 Mission Bay Boulevard, South Suite 100
San Francisco, CA 94158 Email: mwilson@nektar.com 8. Confidentiality of this
Agreement. The provisions of this Agreement shall be held in strictest
confidence by Doberstein and shall not be publicized or disclosed in any manner
whatsoever by Doberstein at any time to any person other than Doberstein's
lawyer or accountant, a governmental agency, or Doberstein's immediate family
without the prior written consent of an officer of the Company, except as
necessary in any legal proceedings directly related to the provisions and terms
of this Agreement, to prepare and file income tax forms, or as required by
subpoena or court order, in each case, after reasonable notice to the Company.
Nothing in this Agreement shall prevent Doberstein from providing information to
the NLRB upon request, nor shall this provision prevent Doberstein from
exercising his rights under Section 7 of the National Labor Relations Act.
Doberstein and the Company specifically disclaim any intent to enter into this
Agreement in exchange for a promise not to reveal to any government entity,
including any court or agency, conduct that could be construed as a violation of
federal law. 9. Proprietary Information. Doberstein acknowledges access to and
receipt of confidential business and proprietary information regarding the
Company and its clients while working. This information may be in a variety of
paper and electronic forms. Doberstein agrees not to make any such information
known to any member of the public and to comply with all applicable ethical
responsibilities related to client confidences and secrets. 10. Cooperation.
Following the Effective Date, Doberstein agrees to reasonably cooperate with the
Company in connection with: (a) any internal or governmental investigation or
administrative, regulatory , arbitral or judicial proceeding involving the
Company with respect to matters relating to Doberstein's service to the Company
or any inquiries related to facts or circumstances that Doberstein knows as a
result of service to the Company (collectively, "Litigation"); and (b) any audit
of the financial statements of the Company with respect to the period of time
when Doberstein was employed by the Company ("Audit"). Doberstein acknowledges
that such cooperation may include, but shall not be limited to, Doberstein
making himself reasonably available to the Company (or its respective attorneys
or auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or Confidential 8



--------------------------------------------------------------------------------



 
[nktr20191231ex1017009.jpg]
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company to give testimony without
requiring service of a subpoena or other legal process; (iii) volunteering to
the Company pertinent information related to any Litigation or Audit; (iv)
providing information and legal representations to the auditors of the Company,
in a reasonable form and within a reasonable time frame, with respect to the
Company's financial statements for the period in which Doberstein was employed
by the Company; and (v) turning over to the Company any documents relevant to
any Litigation or Audit that are or may come into Doberstein's possession. In
addition, Doberstein agrees that he will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against Company or any of its affiliates, unless under a subpoena or other
court order to do so. Doberstein agrees both to immediately notify Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against Company or any of its affiliates, Doberstein shall state no
more than that he cannot provide counsel or assistance. Notwithstanding anything
to the contrary, nothing in this Agreement prevents Doberstein from providing
truthful information to any governmental agency in connection with any
governmental, regulatory or administrative agency proceeding. During the
Consulting Services Term, Doberstein shall receive: (i) an hourly fee for the
cooperation described in this Section 10 at a rate of $500 per hour; and (ii)
the reimbursement of reasonable travel and other expenses incurred by Doberstein
in the course of providing such cooperation, provided, however, that all such
travel and other expenses shall be reimbursed only if approved by Company in
advance. Following the end of the Consulting Services Term, Doberstein shall
receive: (i) an hourly fee for the cooperation described in this Section 10 at a
rate of $250 per hour; and (ii) the reimbursement of reasonable travel and other
expenses incurred by Doberstein in the course of providing such cooperation,
provided, however, that all such travel and other expenses shall be reimbursed
only if approved by Company in advance. All required air travel incurred by
Doberstein in the course of providing such cooperation shall be, to the extent
available, business class. 11. Voluntary Waiver and Release, Advice of Counsel,
Consideration and Other Information. Doberstein acknowledges and agrees that:
(a) his waiver and release of rights under this Agreement are voluntary, and
that he is acting of his own free will in executing this Agreement; (b) through
this Agreement, he is releasing the Released Parties from any and all claims
that he may have against any of the Released Parties; (c) his waiver and
release, as set forth in this Agreement, do not apply to any rights or claims
that may arise after the date he signs this Agreement; and (d) the Company
hereby advises Doberstein that, before signing this Agreement, he should consult
with an attorney, although he may choose voluntarily not to do so. Confidential
9



--------------------------------------------------------------------------------



 
[nktr20191231ex1017010.jpg]
12. Tax Indemnification. Doberstein acknowledges and agrees that the Company has
made no representations or Tax Indemnification warranties regarding the tax
consequences of any amounts paid by the Company to Doberstein pursuant to this
Agreement. Doberstein agrees to pay all federal or state taxes owed by him, if
any, which are required by law to be paid with respect to the payments herein.
Doberstein further agrees to indemnify and hold the Company harmless from any
taxes owed by him, including interests or penalties owed by Doberstein, on
account of this Agreement. Doberstein further agrees to reimburse Company for
any attorney's fees and costs incurred by Company as a result of having to
obtain indemnification under this Agreement. Doberstein will not be responsible
for the employer's share of payroll taxes, if any, and does not indemnify
Company for any failure on its part to pay the employer's share of payroll
taxes, if any, on amounts paid by the Company to Doberstein pursuant to this
Agreement. 13. Return of Company Property. Doberstein agrees that, on or before
the beginning of the Consulting Services Term and to the extent not already
completed, Doberstein will return to the Company all Company documents (and all
copies thereof whether in physical or electronic format) and other Company
property in Doberstein's possession or control, including, but not limited to:
Company files, email, electronic messages, notes, memoranda, correspondence,
agreements, draft documents, notebooks, logs, drawings, records, plans,
proposals, reports, forecasts, financial information, sales and marketing
information, research and development information, personnel information,
specifications, computer-recorded information, tangible property and equipment,
smart phones, cell phones, pagers, credit cards, entry cards, identification
badges and keys; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part). If Doberstein has used any personal computer,
server, or electronic system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, Doberstein
agrees to provide the Company with a computer-useable copy of such information
and then permanently delete and expunge such Company confidential or proprietary
information from those systems. Doberstein agrees to provide the Company access
to his system as requested to verify that the necessary copying and/or deletion
is completed. Doberstein agrees not to retain any paper or electronic copies of
any Company documents or data (including but not limited to email and electronic
messages) other than this Release and other documents evidencing his employment
relationship with the Company. 14. No Interference with Rights. Nothing in this
Release, including but not limited to the release of claims, the non-disclosure
of confidential and proprietary information, the acknowledgements and promise
not to sue, or the confidentiality agreements, (a) limits or affects
Doberstein's right to challenge the validity of this release (b) prevents
Doberstein from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, the National Labor Relations
Board, the Securities and Exchange Commission, or any other federal, state or
local agency charged with the enforcement of any laws, including providing
documents or other information, or (c) prevents Doberstein from exercising his
rights under Section 7 of the NLRA to engage in protected, concerted activity
with other employees, although by signing this Agreement, Doberstein
acknowledges waiving his right to recover any individual relief (including
backpay, frontpay, reinstatement or other legal or equitable relief) in any
charge, complaint, or lawsuit or other proceeding brought by Doberstein or on
Doberstein' s behalf by any third party, except for any right Doberstein may
have to receive a payment from a Confidential 10



--------------------------------------------------------------------------------



 
[nktr20191231ex1017011.jpg]
government agency (and not the Company) for information provided to the
government agency or where otherwise prohibited. 15. Right to Testify. Nothing
in this Agreement shall be construed as a waiver of Doberstein's right to
testify in an administrative, legislative, or judicial proceeding concerning
alleged criminal conduct or alleged sexual harassment on the part of the
Company, or on the part of the agents or employees of the Company, when
Doberstein has been required or requested to attend such a proceeding pursuant
to a court order, subpoena, or written request from an administrative agency or
the legislature. 16. Entire Agreement; Modification. This Agreement is governed
by California law. This Agreement, the Award Agreements and Doberstein's
Employee Confidentiality Agreement constitute the complete and only agreements
between Doberstein and the Company on these subjects. In entering this
Agreement, Doberstein is not relying on any promise or representation, written
or oral, other than those expressly contained in this Agreement. Any prior
agreements between or directly involving Doberstein and the Company are
superseded by this Agreement, except for the Employee Confidentiality Agreement
with the Company, and the Award Agreements. This Agreement may not be modified
except in a writing signed by both Doberstein and a Senior Vice President of the
Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both Doberstein and the Company, and inure to the
benefit of both Doberstein and the Released Parties, their heirs, successors and
assigns. Any determination that a provision of this Agreement is invalid or
unenforceable, in whole or in part, will not affect any other provision of this
Agreement, and the provision in question shall be modified by the court so as to
be rendered enforceable in accordance with the intent of the parties to the
extent possible. 17. General. The headings in this Agreement are provided for
reference only and shall not affect the substance of this Agreement. This
Agreement may be signed in counterparts. 18. Costs. The parties shall each bear
their own attorneys' fees and other fees incurred in connection with negotiating
this Agreement. 19. Arbitration. The parties agree that any dispute regarding
any aspect of this Agreement, including the confidentiality provisions, shall be
submitted exclusively to final and binding arbitration before a mutually agreed
upon arbitrator in accordance with the Federal Arbitration Act ("FAA"), 9 U.S.C.
§1, et seq. In the event the FAA does not apply for any reason, then the
arbitration will proceed pursuant to the California Arbitration Act, California
Code of Civil Procedure 1280, et seq. The arbitrator shall be empowered to award
any appropriate relief, including remedies at law, in equity or injunctive
relief. Arbitration proceedings shall be held in San Francisco, California, or
at any other location mutually agreed upon by the parties, and will be governed
by JAMS' (Judicial Arbitration & Mediation Services) Employment Arbitration
Rules and Procedures. The parties agree that this arbitration shall be the
exclusive means of resolving any dispute under this Agreement and that no other
action will be brought by them in any court or other forum. If the parties
cannot agree on an arbitrator, then an arbitrator will be selected using the
alternate striking method from a list of five (5) neutral arbitrators provided
by JAMS. Employee will have the option of making the first strike. Each party
will pay the fees for their own counsel, subject to any remedies to which that
party may later be entitled under Confidential 11



--------------------------------------------------------------------------------



 
[nktr20191231ex1017012.jpg]
applicable law. However, in all cases where required by applicable law, the
Company will pay the arbitrator's fees and the arbitration costs. 20. Voluntary
Execution of Agreement. This Agreement is executed voluntarily and without any
duress or undue influence on the part or behalf of the parties hereto, with the
full intent of releasing all claims. The parties acknowledge that: (a) they have
read this Agreement; (b) they understand the terms and consequences of this
Agreement and of the releases it contains; and (c) they are fully aware of the
legal and binding effect of this Agreement. 21. Counterparts. This Agreement may
be executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. [Remainder of Page Intentionally Left
Blank] Confidential 12



--------------------------------------------------------------------------------



 
[nktr20191231ex1017013.jpg]
In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement. NEKTAR THERAPEUTICS By: /s/
Dorian Hirth Dated: 11/13/19 DORIAN HIRTH SVP, HUMAN RESOURCES & FACILITIES
OPERATIONS You have read and understood this Agreement, sign this Agreement
knowing you could be waiving valuable rights, and acknowledge that this
Agreement is final and binding. By: /s/ Stephen Doberstein, Ph.D. Stephen
Doberstein, Ph.D. Dated: 4/13/19 Confidential 13



--------------------------------------------------------------------------------



 
[nktr20191231ex1017014.jpg]
EXHIBIT A Supplemental Release RECITALS This supplemental release ("Supplemental
Release") is entered into as of 2020 (the "Supplemental Release Effective
Date"), is made by and between Stephen Doberstein, Ph.D. ("Doberstein") and
Nektar Therapeutics ("Company"), and is supplemental to that certain Transition,
Separation, and General Release Agreement entered into on [DATE] by Doberstein
and Company. WHEREAS, Doberstein and Company entered into a Transition,
Separation, and General Release Agreement, to, among other things, provide for
the orderly transition of Doberstein's duties; WHEREAS, on the parties wish to
provide for the releases as set forth herein with immediate effect upon the
Separation Date (as that term is defined in the Transition, Separation, and
General Release Agreement); NOW, THEREFORE, in consideration of the ongoing
mutual promises and respective agreements, representations, warranties,
covenants, conditions contained in the [DATE] Transition, Separation, and
General Release Agreement, the parties hereby agree as follows: 1. General. The
parties acknowledge and agree: Doberstein signed the Transition, Separation, and
General Release Agreement; Doberstein's last day of employment was [Enter
Calendar Date Corresponding to Separation Date]; Doberstein agrees to sign and
deliver the Supplemental Release to the Company within twenty-one (21) calendar
days of the Separation Date; Doberstein understands and agrees that signing this
Supplemental Release extends all of the provisions and waivers in the [DATE]
Transition, Separation, and General Release Agreement from its effective date
through the date this Supplemental Release is signed, including Doberstein's
release of any and all claims involving Doberstein's employment, association
with and/or separation from Company; and, in consideration for this Supplemental
Release, within twenty-one (21) calendar days of Doberstein's Separation Date
(assuming Doberstein signs and delivers to the Company an executed version of
the Supplemental Release), Doberstein shall receive payment of the Severance
Payment as defined in the [DATE] Transition, Separation, and General Release
Agreement. 2. Accrued Obligations. Upon receipt of (i) the Accrued Obligations
detailed in Section 3 of the [DATE] Transition, Separation, and General Release
Agreement, (ii) the Confidential 14



--------------------------------------------------------------------------------



 
[nktr20191231ex1017015.jpg]
Transition Services Bonus for Transition Services detailed in Section 1 (c) of
the [DATE] Transition, Separation, and General Release Agreement, (iii) and the
Severance Benefits described in Section 2 of the [DATE] Transition, Separation,
and General Release Agreement, Doberstein will have received all salary, wages,
bonuses, accrued vacation and paid time off, and all other benefits and
compensation due to him through the Separation Date. 3. Employee
Acknowledgements (a) Acknowledgements and Representations. Doberstein
acknowledges: (a) he has reported to the Company any and all work-related
injuries incurred during employment; (b) the Company properly provided any leave
of absence because of his or a family member's health condition, and he has not
been subjected to any improper treatment, conduct or actions due to a request
for or taking such leave; (c) he has provided the Company with written notice of
any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any Released Party; (d) he has not
filed any complaints, claims, or actions against the Company or any Released
Party; and (e) he has not raised a claim of sexual harassment or abuse with the
Company. Doberstein further represents that he will not bring any action in the
future in which he seeks to recover any damages from the Company relating to or
arising from his employment or his separation from the Company, other than an
action to enforce his rights under this Supplemental Release and/or the
Transition, Separation, and General Release Agreement. (b) Confidential
Information. Doberstein shall continue to maintain the confidentiality of all
confidential and proprietary information of Company and shall continue to comply
with the continuing obligations of the Employee Confidentiality Agreement,
including, without limitation, Section 4 of the Employee Confidentiality
Agreement, which sets forth Doberstein's confidentiality obligations with
respect to Company's Confidential Information (as defined in the Employee
Confidentiality Agreement). 4. Release Provisions (a) General Release. In
exchange for the consideration described in Sections I (b), 1 (c) and 2(b) of
the [DATE] Transition, Separation, and General Release Agreement ("Agreement"),
Doberstein, personally and for Doberstein's heirs, executors, administrators,
successors and assigns, hereby generally and completely release the Company and
its subsidiaries, successors, predecessors and affiliates, and its and their
respective partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, insurers, affiliates and assigns
(all of whom are referred to throughout this Agreement as "Released Parties"),
from any and all claims, demands, actions, causes of action, suits, damages,
losses, expenses, liabilities, and obligations, both known and unknown,
individually or as part of a group action, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time through the
date Doberstein signs this Supplemental Release ("Claims"). This general release
includes, but is not limited to, to all matters in law, equity, contract, tort,
or pursuant to statute, including but not limited to any and all claims arising
under the California Constitution, California statutory and common law; Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the National Labor Relations Act; or
any other federal, state or local statute, rule, ordinance, or regulation.
Confidential 15



--------------------------------------------------------------------------------



 
[nktr20191231ex1017016.jpg]
Doberstein further agrees and acknowledges that the release provided for in this
Section 6 shall apply to all unknown and unanticipated injuries and/or damages.
Doberstein acknowledges and understands that Section 1542 of the Civil Code of
the State of California provides as follows: A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY
HIM/HER, WOULD HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE DEBTOR OR
RELEASED PARTY. Doberstein intends these consequences even as to claims for
damages that may exist as of the date this Supplemental Release is executed that
Doberstein does not know exist and which if known, would materially affect
Doberstein's decision to execute this Supplemental Release, regardless of
whether the lack of knowledge is the result of ignorance, oversight, error,
negligence or any other cause. Being aware of Section 1542 of the California
Civil Code, Doberstein, by signing this Supplemental Release, expressly waives
the provisions of Section 1542 of the California Civil Code and any other
similar provisions of law that may be applicable. Notwithstanding the foregoing,
this release of claims does not waive claims for the breach of this Supplemental
Release. (b) Exclusions from General Release. The above release does not waive
claims: (i) for unemployment or workers' compensation, (ii) for vested rights
under ERISA covered employee benefit plans as applicable on the date Doberstein
signs this Supplemental Release, (iii) that may arise after Doberstein signs
this Supplemental Release, (iv) for indemnification under California Labor Code
section 2802, or (v) which cannot be released by private agreement. 5.
Acknowledgement of Waiver of ADEA Claims. Doberstein acknowledges waiving and
releasing any rights under the Age Discrimination in Employment Act of 1967
("ADEA") and that this waiver and release is knowing and voluntary. Doberstein
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Doberstein acknowledges that the consideration given for this waiver
and Supplemental Release is in addition to anything of value to which Doberstein
was already entitled. Doberstein further acknowledges notice by this writing
that: (a) Doberstein should consult with an attorney prior to executing this
Supplemental Release; (b) Doberstein has up to twenty-one (21) calendar days
within which to consider this Supplemental Release; (c) Doberstein has seven (7)
calendar days following Doberstein's execution of this Supplemental Release to
revoke the Supplemental Release; Confidential 16



--------------------------------------------------------------------------------



 
[nktr20191231ex1017017.jpg]
(d) the ADEA waiver in this Agreement shall not be effective until the seven (7)
day revocation period has expired; and (e) nothing in this Supplemental Release
prevents or precludes Doberstein from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law; and (f) in order to revoke this Supplemental Release,
Doberstein must deliver to Mark A. Wilson's attention at the following address a
written revocation before 12:00 a.m. (midnight) p.s.t. on the seventh calendar
day following the date Doberstein signs the Supplemental Release: Mark A.
Wilson, Esq. Nektar Therapeutics 455 Mission Bay Boulevard, South Suite 100 San
Francisco, CA 94158 Email: mwilson@nektar.com 6. Voluntary Waiver and Release,
Advice of Counsel, Consideration and Other Information. Doberstein acknowledges
and agrees that: (a) his waiver and release of rights under this Supplemental
Release are voluntary, and that he is acting of his own free will in executing
this Supplement Release; (b) through this Supplemental Release, he is releasing
the Released Parties from any and all claims that he may have against any of the
Released Parties; (c) his waiver and release, as set forth in this Supplemental
Release, do not apply to any rights or claims that may arise after the date he
signs this Supplemental Release; and (d) the Company hereby advises Doberstein
that, before signing this Agreement, he should consult with an attorney,
although he may choose voluntarily not to do so. 7. Counterparts. This
Supplemental Release may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned. [Remainder of Page
Intentionally Left Blank] Confidential 17



--------------------------------------------------------------------------------



 
[nktr20191231ex1017018.jpg]
In exchange for the ongoing promises contained in the [DATE] Transition,
Separation, and General Release Agreement, the parties hereto, intending to be
legally bound hereby, have caused this Supplemental Release to be executed.
NEKTAR THERAPEUTICS Dated• SENIOR VICE PRESIDENT, NEKTAR THERAPEUTICS You have
read and understood this Supplemental Release, sign this Supplemental Release
knowing you could be waiving valuable rights, and acknowledge that this
Supplemental Release is final and binding. STEPHEN DOBERSTEIN, PH.D. Dated:
Confidential 18



--------------------------------------------------------------------------------



 